Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 02/11/2020. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 16/638,310, filed 02/11/2020 is a national stage entry of PCT/US2018/000242 , International Filing Date: 08/16/2018, which claims Priority from Provisional Application 62546487, filed 08/16/2017.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 19 and 20, the limitation “selecting (or select) at least one mode of multiple and corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature” is ambiguous because of following reasons: (1) Regarding the term “multiple”, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “multiple” in the claims  is used by the claim to mean “the seismic data reflected multiple times” while the accepted meaning in plain English is “multiple modes”. The term is indefinite because the claims nor specification does not clearly redefine the term except specification describing the term as one of many examples in [0064], which can be interpreted in many different elements such as energy, event, or signal/data, which are not interchangeable form each other. (2) the limitation/element “corresponding travel time data” is not clear whether travel time corresponds to the selected mode or corresponds to the multiples when the following limitation describes another corresponding as “wherein the travel time data correspond to at least one complex ray signature”. For the sake of examination, the limitation “corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature” is interpreted as “travel time data, corresponding to the selected mode, from a data storage wherein the travel time data correspond to at least one complex ray signature for the selected mode” per further consideration of Spec. [00163].
As per claims 2-17, claims are also rejected under 35 USC 112(b) because base claim 1 is rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because computer-readable storage media can be transitory (See MPEP 2106 II “machine-readable medium”).

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving seismic data for a geologic region of the Earth; (1.B)
building a velocity model of the geologic region of the Earth; (1.C)
selecting at least one mode of multiple and corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature in the geologic region of the Earth and are based at least in part on the velocity model; (1.D)
performing migration on the seismic data using at least the selected travel time data to generate processed seismic data; (1.E)
wherein the image comprises at least a multiple image based at least in part on the processed seismic data. (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
See further explanation in the following sentences) and calculations and/or human judgement, observation or evaluation and the limitation (1.F) involves human observation, judgement or evaluation.
The highlighted limitation (1.C) is regarding building a model, which is an abstract representation of the velocity of seismic wave (See differential equation, model geometry with respect to time [0080]) using a geological environment showing mathematical relationship between travel time of the seismic wave against the geological environment (See [00117, 00158]).
The highlighted limitation (1.D) involves human observation and judgement combined with mathematical relationship among a mode of reflected seismic signal, travel time data corresponding to the selected mode and at least one complex ray signature in the geological region of the Earth using velocity mode, which is an abstract representation of the seismic signal velocity.
The highlighted limitation (1.E) represent the calculation step of using migration equation (See equation  [0094, 00139, 00160]).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “receiving seismic data for a geologic region of the Earth”, and “rendering an image of the geologic region of the Earth to a display”;
In Claim 6: “storing the travel time data to the data storage”;
In Claim 12: “rendering another image based on primaries in the seismic data”;
In Claim 14: “one salt formation”;
In Claim 15: “a shallow region”;
In Claim 16: “an anisotropic layer of material”;
In Clam 17: “rendering a graphical user interface to a display” and “receiving input via the graphical user interface”;
In Claim 19: “A system” and “a processor; memory accessible by the processor; and processor-executable instructions stored in the memory that are executable to instruct the system to”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/step “receiving seismic data for a geologic region of the Earth” represents a mere data collection step and it only adds insignificant extra solution activity to the judicial exception. The limitation/step 
As per claim 6, the limitation/step “storing the travel time data to the data storage” represent a basic data storing function of a general computer and it only adds insignificant extra solution to the judicial exception.
As per claim 12, the limitation/step “rendering another image” represents a repetition of mere result report step and it only adds insignificant extra solution activity to the judicial exception.
As per claim 14, the limitation/element “one salt formation” represents a type of formation and it is not particular.
As per claim 15, the limitation/element “a shallow region” represents a type of formation and it is not particular.
As per claim 16, the limitation/element “an anisotropic layer of material” represents a type of formation and it is not particular.
As per claim 17, the limitations/steps “rendering a graphical user interface to a display” and “receiving input via the graphical user interface” represent a basic graphical user interface of a general computer and they only add insignificant extra solution to the judicial exception.
As per claim 19, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “a processor; memory accessible by the processor; and processor-executable instructions stored in 

In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Sheng, Levin, Kiyashchenko, Peng and others  in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng (US 8699298 B1), hereinafter ‘Sheng’.
As per claim 1, Sheng discloses

	receiving seismic data for a geologic region of the Earth; (seismic data [col 1 line 30-32], recorded seismic data [col 3 line 13], receives … seismic data [col 4 line 6])
	building a velocity model of the geologic region of the Earth; (velocity model [col 2 line 40-41, Fig. 1, col 4 line 16, Fig. 15])
	selecting at least one mode of multiple and corresponding travel time data from a data storage wherein the travel time data correspond to at least one complex ray signature in the geologic region of the Earth and are based at least in part on the velocity model; (determining a set of input diplets, comparing diplets in the set of input diplets with the one or more multiple diplets to determine a set of multiple diplets and a set of demultipled diplets [abs], multiple reflections, multiples in seismic data [col 1 line 22-32], method for … multiple prediction and reduction, The method includes, for one or more data diplets … to model reflection of the data diplet at a location of at least one subsurface discontinuity, equivalent to a complex ray signature in the geologic region, and determining … multiple diplets [col 1 line 49-60], decomposes seismic data into diplets which contain local attributes, such as one or more of travel time, dips, coherency, and amplitude [col 2 line 60-62], each diplet represents a local plane wave which propagates to the surface at certain dips and is recorded at certain receivers at certain travel times [col 3 line 34-36], The system then migrates one or more of the diplets using a velocity model [col 4 line 15-16, Fig. 5], data storage [col 5 line 44])

	and rendering an image of the geologic region of the Earth to a display wherein the image comprises at least a multiple image based at least in part on the processed seismic data. (examples of diplet migration images [col 2 line 42, Figs. 2-4], seismic images using diplets [col 2 line 50], diplet migration image, image for predicted multiples, another image [col 5 line 15-26, Figs. 2-4]).

As per claim 2, Sheng discloses claim 1 set forth above.
Although Sheng does not require, but discloses 
	identifying a portion of the geologic region of the Earth that comprises a primary coverage gap. (3D surface related multiple elimination ‘3DSRME’, is a widely accepted method, requires areal coverage of sources and receivers in 3D space [col 1 line 35-36])
	As a side note, see also Levin (US 6735527 B1), hereinafter ‘Levin’ regarding areal coverage (spatial, areal coverage [col 10 line 8 – col 11 line 5]).
As per claim 8, Sheng discloses claim 1 set forth above.
Sheng further discloses performing Kirchhoff depth migration travel time calculations (Kirchhoff depth migration [pg. 2 right col line 4-1 from the bottom]).

As per claim 14, Sheng discloses claim 1 set forth above.


As per claim 16, Sheng discloses claim 1 set forth above.
Sheng further discloses an anisotropic layer of material in the geologic environment ((anisotropic [pg. 2 right col line 17-18, col 2 line 40-41, Fig. 1, col 4 line 18-19, Fig. 5-6, col 5 line 9-15]).

As per claim 19, Sheng discloses
	A system comprising: (system [abs, col 2 line 55-57, col 4 line 6])
	a processor; memory accessible by the processor; and processor-executable instructions stored in the memory that are executable to instruct the system to: (processor, memory, instruction [col 2 line 7-12]) and  the remaining limitations as same as claim 1 above.

As per claim 20, Sheng discloses
	One or more computer-readable storage media comprising computer- executable instructions executable to instruct a computer to: (storage medium to store instructions [claim 7]) and the remaining limitations as same as claim 1 above.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Zeroug (US 20150219780 A1), hereinafter ‘Zeroug’.
As per claim 3, Sheng discloses claim 1 set forth above.
Sheng is silent regarding identifying a portion of the geologic region of the Earth that comprises an obstruction.

Zeroug discloses identify regions including barriers of waveform reflections (multiple … reflection, temporal, time [0008, 0011], barrier parameters … used to identify regions [0014, claim 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Zeroug to identify a portion of the geologic region of the Earth that comprises an obstruction in selecting at least one mode of multiple and corresponding travel time data for a true image display rendering with less noise during seismic data analysis. (Sheng - noise, false images [col 1 line 22-32])

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Peng (US 20070271041 A1), hereinafter ‘Peng’.
As per claim 4, Sheng discloses claim 1 set forth above.
Sheng is silent regarding selecting at least one mode of multiple and corresponding travel time data based at least in part on a reflection angle of at least one mode of multiple.
Peng discloses selecting reflection angle on multiple data when processing the multiples using travel time variable (reflection angle [0030], multiple diplets [0033, 0039], diplet migration, reflection angle [0048], variable, travel time [0066, 0077, 0088]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Peng to select at least one mode of multiple and corresponding travel time data based at least in part on a reflection angle of at least one mode of multiple for a true image display rendering with less noise during seismic data analysis.

As per claim 5, Sheng discloses claim 1 set forth above.
Sheng is silent regarding selecting at least one mode of multiple and corresponding travel time data based at least in part on illumination of a portion of the geological region of the Earth.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Peng to select at least one mode of multiple and corresponding travel time data based at least in part on illumination of a portion of the geological region of the Earth for a true image display rendering with less noise during seismic data analysis. (See further on illumination example in Yelisetti in the prior art of record below).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng.
As per claim 6, Sheng discloses claim 1 set forth above.
Sheng further recites use of travel time and data storage. (3D diplets … contain attributes … travel time [col 2 line 58-col 3 line 3], data storage [col 5 line 41-47])).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng to disclose generating the travel time data and storing the travel time data to the data storage for a true image display rendering with less noise during seismic data analysis.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of  Khadhraoui (US 20190113639 A1), hereinafter ‘Khad’.
As per claim 7, Sheng discloses claim 1 set forth above.
Sheng is silent regarding the travel time data in the data storage comprises at least one of receiver side multiple travel time data, source side multiple travel time data, and receiver side multiple and source side multiple travel time data.

Khad discloses receiver side multiple travel time data (set of candidate travel times is computed for each slowness model obtained at block 710. A candidate travel time of a set of candidate travel times is computed for a wave energy mode and a position of a receiver of the multiple receivers [0084]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Khad to disclose the travel time data in the data storage comprises at least one of receiver side multiple travel time data for a true image display rendering with less noise during seismic data analysis.

As a side note, Bloor (US 20180059277 A1), discloses travel time computation considering source side and receiver side multiples, too, (the travel time for a water bottom multiple can be a function of the offset, a distance between the source and receiver, and a number of times the multiple reflects from the surface. For example, if the multiple reflects from the surface once before being received by the microphone and .

	Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Levin (US 6735527 B1), hereinafter ‘Levin’.
As per claim 9, Sheng discloses claim 1 set forth above.
Sheng is silent regarding pre-processing the seismic data prior to performing the migration such that performing the migration migrates pre-processed seismic data, wherein the pre-processing attenuates one or more primaries, attenuates one or more modes of multiples or attenuates one or more primaries and attenuates one or more modes of multiples wherein the one or more modes of multiples do not correspond to the selected at least one mode of multiple.

Levin discloses preprocessing the seismic data by attenuating selective multiples (most data are stacked after preprocessing with … dip … correction [pg. 23 line 2-3], the ability to predict diffracted multiples in a 3-D sense is crucial in order to attenuate or remove them from seismic data, particularly relevant to the problem of diffracted multiples [col 23 line 45-47, 53-54], a variety of multiple events [col 2 line 14-45).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Levin to pre-process the seismic data prior to performing the migration such that performing the migration migrates pre-processed seismic data, 

As per claim 10, Sheng discloses claim 1 set forth above.
Sheng is silent regarding the seismic data comprising seismic survey data of a land survey.

Levin discloses seismic data obtained from a land survey (land survey or marine survey [col 1 line 37-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Levin to use seismic data obtained from a land survey for a suitable data analysis to a current geologic environment.

As per claim 11, Sheng discloses claim 1 set forth above.
Sheng is silent regarding the seismic data comprising seismic survey data of a marine survey.
Levin discloses seismic data obtained from a marine survey (land survey or marine survey [col 1 line 37-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Levin to use seismic data obtained from a marine survey for a suitable data analysis to a current geologic environment.

As per claim 12, Sheng discloses claim 1 set forth above.
Although Sheng recite primary reflections (primary reflections [col 1 line 22-45]),  Sheng is silent regarding rendering another image based on primaries in the seismic data and not on multiples in the seismic data.

Levin discloses image display using primary reflections (the time relationship between a source sample and a corresponding primary reflection [col 8 line 54-55, Fig. 3], image, primary, primary reflection, primary arrivals  [col 21 line 34 – col 22 line 64, Fig. 10-16]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Levin to render another image based on primaries in the seismic data and not on multiples in the seismic data for a true image display rendering with less noise during seismic data analysis.

As per claim 13, Sheng discloses claim 12 set forth above.
Sheng is silent regarding comparing the images.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Levin to compare images for a true image display rendering with less noise during seismic data analysis.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Kiyashchenko (US 20090285053 A1), hereinafter “Kiya’.
As per claim 15, Sheng discloses claim 1 set forth above.
Sheng is silent regarding the geologic environment comprising a shallow region.

Kiya discloses geologic environment comprising a shallow layer (shallowest layer [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Kiya to consider a shallow region as geologic environment for a comprehensive and true image display solution during seismic data analysis.

As a side note, Yelisetti also discloses shallow regions as a geological environment.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Johnston (US 20160208583 A1)), hereinafter ‘Johnston’.
As per claim 18, Sheng discloses claim 1 set forth above.
Sheng is silent regarding generating the at least one complex ray signature via rendering a graphical user interface to a display and receiving input via the graphical user interface as to one or more parameters of the geologic environment.

Johnston discloses complex ray feature display via graphical user interface (gamma ray, GUI, render acquired info to a display [0137], various types of data of interest, including for example, geological data ‘e.g., gamma ray log, resistivity, density and sonic logs, etc.’ [0051], gamma ray related phenomena; one or more variable gauge stabilizers; one or more bend joints [0053], for rendering, for various user interface [0071], example of GUI , display, input [0146, Fig. 11])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Sheng in view of Johnston to generate the at least one complex ray signature via rendering a graphical user interface to a display and receive input via the graphical user interface as to one or more parameters of the geologic environment for a true and interactive image display solution during seismic data analysis.

Notes with regard to Prior Art

	Bloor (US 20180059277 A1) discloses receiver or source side multiple for an accurate  calculation of travel time  (the travel time for a water bottom multiple can be a function of the offset, a distance between the source and receiver, and a number of times the multiple reflects from the surface. For example, if the multiple reflects from the surface once before being received by the microphone and the offset is zero, the travel time is twice that of the principal waves. Such an approach may be used in various schemes to remove multiples. [0048]).
	Yelisetti (S. Yelisetti and et al, “Dual-vergence structure from multiple migration of widely spaced OBSs”, Tectonophysics 718 (2017) 45–60) discloses multiple imaging technique which reads on the claims of current application.
	Lu (S. Lu and et al, “Separated-wavefield imaging using primary and multiple energy”, The leading edge July 2015) discloses complete image display from the combination of primaries and multiples sharing the value of multiples.
	Jiang (Z. Jiang and et al, “Migration methods for imaging different-order multiples”, Geophysical Prospecting, 2007, 55, 1–19) discloses source side multiples and receiver side multiples, respectively.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865